DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending.
Claims 7-15 are withdrawn.
Claims 1-6 are rejected.
No claims are allowed.
Priority
The instant application claims the benefit of priority to EP18181827.9 filed on July 5, 2018.  A certified copy of this document was received. The claim to the benefit of priority is acknowledged.  Therefore, the effective filing date of claims 1-6 is July 5, 2018.
Election/Restrictions
Applicant's election with traverse of a method comprising enriching and optionally detecting Listeria in a sample (Claims 1-6) in the reply filed on April 12, 2022, is acknowledged.  The traversal is on the ground(s) that Group II (Claims 7-15) directs to the product used in Group I and relating these groups as combination-subcombination.  This is not found persuasive because the applicants’ argument asserts a different rationale that is inappropriate and different from the rationale provided in the Restriction Requirement, of Inventions Related as Product and Process of Use.  The inventions are distinct because the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In this case alkyl acid laden culture media can be used to control protein adsorption and cellular uptake of gold nanoparticles, rather than for Listeria enrichment.  The inventions are not appropriately described by applicant as having a subcombination and combination relationship, as the invention of Group II is a culture medium with multiple applications rather than a method with steps to be combined with the method steps of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 12, 2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 22, 2019, and December 11, 2019, were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
The abstract of the disclosure is objected to because it contains language that can be implied, such as “The present invention relates to” and “the present invention provides”.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: on page 19, line 10, there is an unnecessary comma after “19435”.
The use of the term “Aldols” on page 12, line 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess ("Effect of lauric acid and monolaurin on the multiplication of Listeria monocytogenes and Listeria innocua at 10 °C in bi-phasic systems". Doctoral Dissertation, Sheffield Hallam University (United Kingdom) 1999).
Referring to claim 1, Burgess teaches the effects of inhibitors on the growth of Listeria strains by incubating Listeria strains in culture with butter oil, lauric acid, and monolaurin and then detecting the surviving strains and their growth.  (See page 63, last paragraph, lines 1 and 2; and page 23, lines 2, 3, and 6.)  Lauric acid is a C12 fatty acid (page 12, second full paragraph, lines 1 and 2), thus meeting the requirement of dependent claim 6 and therefore the base requirement of an alkyl acid of claim 1.
With respect to claim 2, Listeria monocytogenes is cultured and detected (page 23, line 2; page 25, second full paragraph, line 1).
Pertaining to claims 3 and 4, the cells were first incubated at 30 °C for 24 hours (page 26, line 4; and page 65, line 7).
Concerning claim 5, lauric acid and monolaurin were used as selective inhibitors to growth, making this a selective culture medium.  (See page 12, second full paragraph, lines 1-3; page 13, lines 4-6; page 17, Table 1.8, columns 3 and 4; page 63, last paragraph, lines 2-5; and page 64, Table 4.1, last two columns.)  Detection in the selective culture medium was performed using immunological technologies in the form of β-hemolysis and molecular biological methods using a catalase test. (See page 26, paragraph 3; and page 26, last 2 lines and page 27, lines 1-5, respectively.)
Regarding claim 6, lauric acid is a C12 fatty acid (page 12, second full paragraph, lines 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657